Case 1:19-cv-07385-KPF Document 108 Filed 05/28/21 Page 1 of 2




                                              MEMO ENDORSED
    Case 1:19-cv-07385-KPF Document 108 Filed 05/28/21 Page 2 of 2




A bench trial in this action shall commence on September 29,
2021, at 9:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York. The parties
are hereby ORDERED to file the Joint Pretrial Order, motions in
limine, any pretrial memoranda of law, and the materials
specified in Rule 7.C. of the Court’s Individual Rules of
Practice in Civil Cases by September 1, 2021. The parties may!
defer submitting proposed findings of fact and conclusions of
law until the conclusion of the bench trial. Any opposition
papers shall be filed by September 8, 2021. The parties are
instructed to comply with Rule 7 of the Court’s Individual Rules
of Practice in Civil Cases when submitting their pretrial
materials. Finally, the parties are ORDERED to appear for a
final pretrial conference on September 15, 2021, at 9:30 a.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York.
                                      SO ORDERED.
Dated:    May 28, 2021
          New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
